PER CURIAM.
The appeal is from a decree denying a bill of discovery in aid of the prosecution of an action for damages under the Federal Employers’ Liability Act, 45 U.S.C.A. § 51 et seq., for the accidental death of appellant’s intestate. The papers on this motion consist of the record which would be before us on consideration of the appeal. They are the complaint in this equity action for a bill of discovery, the complaint in a common-law action, and interrogatories referred to in the appellant’s bill of discovery.
Upon examination of these papers and the affidavits we are of the opinion that the appeal is frivolous, and therefore the relief should be denied and the appeal dismissed.
Appeal dismissed.